Citation Nr: 1604518	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-03 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Parkinson's disease, claimed as due to in-service herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty in both the Army and Navy, with numerous periods of service from January 1954 until his retirement in May 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2015, the Veteran and his brother testified at a Board hearing.


FINDINGS OF FACT

1.  The Veteran is diagnosed as suffering from Parkinson's disease.

2.  Resolving all reasonable doubt in his favor, the Veteran was exposed to herbicides during his active service.  


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Private medical treatment records show that the Veteran has been diagnosed as suffering from Parkinson's disease.  The current disability criterion is met.  

There is no evidence, and the Veteran does not contend, that his Parkinson's disease had its onset in or is otherwise directly related to his active service.  Instead, the Veteran has consistently argued that his disability is related to in-service exposure to Agent Orange or other herbicide agents.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

Service connection may be granted for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  These diseases will be considered to have been incurred in or aggravated by service despite any lack of evidence of such disease during service.  38 C.F.R. § 3.307(a).  Parkinson's disease is one of the diseases specified in 38 C.F.R. § 3.309(e).

The Veteran does not contend that he served directly in the Republic of Vietnam, nor does he contend that his ship traveled the inland waterways of Vietnam.  Instead, he contends that he was exposed to herbicides while his ship docked at Da Nang harbor in February 1966.  

The Veteran served aboard the U.S.S. Kennebec.  Records from the ship show that it was anchored in Da Nang harbor in Vietnam in February 1966, and the Veteran's service personnel records confirm that he was stationed on the ship at that time.  

For many years, VA has interpreted the restrictions of 38 C.F.R. § 3.307(a)(6) to mean that sailors whose ships docked in deep water harbors in Vietnam (such as Da Nang) but did not otherwise set foot in Vietnam or serve in its inland waterways were not subject to the presumption of herbicide exposure.  

Two facts lead the Board to a different conclusion here.  

First, in April 2015, the Court of Appeals for Veterans Claims (Court) in addressing a claim for presumptive service connection based on herbicide exposure for a claimant whose ship was anchored in Da Nang harbor, held that the rationale underlying VA's designation of Da Nang harbor as "blue water" was inconsistent with the identified purpose of the statute and regulation: providing compensation to veterans based on the likelihood of exposure to herbicides.  Gray v. McDonald, 27 Vet. App. 313, 326 (2015).  

Second, in numerous letters to the RO and at his December 2015 hearing, the Veteran's brother described the particular circumstances of the Veteran's ship's activities at Da Nang harbor in February 1966.  Specifically, the Veteran's brother stated that he served aboard the U.S.S. Kennebec at the same time as the Veteran.  He stated that the U.S.S. Kennebec frequently delivered fuel and supplies to other ships along the Vietnam coast, including in Da Nang harbor.  He stated that he served as a radarman and was aware of how close the ship was to the land.  The Veteran's brother further stated that, while in Da Nang harbor, the ship was no more than a quarter mile away from the landmass of Vietnam.

The Veteran's brother is competent to describe the circumstances of his and the Veteran's service, and the Board finds his testimony and letters to be credible.  Considering his statements regarding the U.S.S. Kennebec's history in the Vietnam area and its proximity to the landmass, and mindful of the Court's decision in Gray, the Board shall resolve all reasonable doubt in favor of the Veteran and conclude that he is eligible for the herbicide exposure presumptions.  Since the Veteran suffers from a disability (Parkinson's disease) that is included among those subject to the presumption, service connection for Parkinson's disease is warranted.  


ORDER

Service connection for Parkinson's disease is granted.  



____________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


